DETAILED ACTION

This action is in response to Applicant’s amendment received on December 3, 2021.
Claims 1-9 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta (US PG Pub No. 2015/0369179), hereinafter “Hotta”, in view of Matsuda et al. (JP2001-3747 A), hereinafter “Matsuda”.
Regarding claim 1, Hotta discloses a control device for an internal combustion engine, the internal combustion engine including: a water-cooled cooler (Fig. 1 (5)) arranged at least one of a portion of an intake air passage (Fig. 1 (2)) located on an upstream side of an intake port and an EGR passage (Fig. 1 (61)); and a water pump (Fig. 1 (82)) configured to supply a cooling water to the cooler (5), the control device being configured: to execute a water supply operation that supplies the cooling water to the cooler by actuating the water pump in response to an execution condition that a cooler temperature, that is a temperature of the cooler, is higher than a cooling water temperature that is a temperature of the cooling water that flows into the cooler, during stop of the internal combustion engine (paragraphs 44-46); and not to execute the water supply operation when the cooler temperature is lower than or equal to the cooling water temperature during stop of the internal combustion engine (paragraph 48-50).
Hotta fails to disclose supplying cooling water to the cooler by actuating the water pump in response to an execution condition that a cooler temperature, that is a temperature of a wall of the cooler, is higher than a cooling water temperature that is a temperature of the cooling water that flows into the cooler.
However, Matsuda discloses supplying coolant to a cooler (Matsuda (50b)) by actuating a pump (Matsuda (53)) in response to an execution condition that a cooler temperature, that is a temperature of a wall of the cooler (Matsuda (50b)), is higher than 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hotta by incorporating the teachings of Matsuda in order to avoid high temperatures inside the cooler after the engine is stopped, these high temperatures inside the cooler would lower the durability of the cooler.
Regarding claim 2, the modified invention of Hotta discloses the control device according to claim 1, wherein the control device is configured to end the water supply operation when, after the water supply operation starts (Fig. 2), its end condition is met which includes a requirement that the cooler temperature is lower than or equal to the cooling water temperature, and to restart the water supply operation when the execution condition is met again thereafter (paragraphs 75-77).
Regarding claim 3, the modified invention of Hotta control device according to claim 1, wherein the execution condition of the water supply operation includes a requirement that a time change rate of the cooler temperature is positive as well as the requirement that the cooler temperature is higher than the cooling water temperature (paragraphs 52-54).
Regarding claim 4, the modified invention of Hotta discloses the control device according to claim 3, wherein an end condition of the water supply operation includes a requirement that the time change rate of the cooler temperature is zero or substantially zero (paragraphs 54, 59 and 60).
Regarding claim 5, the modified invention of Hotta discloses the control device according to claim 3, wherein the control device is configured, until the time change rate 
Regarding claim 6, the modified invention of Hotta discloses the control device according to claim 1, wherein the execution condition of the water supply operation includes a requirement that there is a time change of the cooler temperature as well as the requirement that the cooler temperature is higher than the cooling water temperature (paragraphs 88 and 95).
Regarding claim 7, the modified invention of Hotta discloses the control device according to claim 6, wherein an end condition of the water supply operation includes a requirement that a time change rate of the cooler temperature is zero, and a requirement that the cooler temperature is equal to or substantially equal to an outside air temperature or the cooling water temperature (paragraphs 88 and 95).
Regarding claim 8, the modified invention of Hotta discloses the control device according to claim 6, wherein an end condition of the water supply operation includes a requirement that a time change rate of the cooler temperature is lower than or equal to a negative threshold value, or a requirement that the cooler temperature is equal to or substantially equal to the cooling water temperature or an outside air temperature (paragraphs 75, 76 and 81).
Regarding claim 9, the modified invention of Hotta discloses the control device according to claim 1, wherein the control device is configured to start the water supply operation when the execution condition is met after the cooler temperature converges to .

Response to Arguments
Applicant’s remarks filed on December 3, 2021 have been fully considered but they are not deemed persuasive.

Applicant contends that the reference of Matsuda et al. (JP2001-3747 A), hereinafter “Matsuda” describes that the pump (53) is operated continuously for a predetermined amount of time after the engine is stopped. Applicant further contends that Matsuda fails to disclose operating the pump (53) based on whether the cooler temperature is higher than the cooling water temperature. Examiner submits that in the Abstract and paragraphs 3 &14 of Matsuda it is disclosed that even after the engine has stopped, the pump (53) continues to operate. This causes coolant to circulate in order to cool the intercooler (50b); only when the temperature of the intercooler (50b) is reduced, the pump (53) is stopped. Therefore, it is understood that the combination of Hotta (US PG Pub No. 2015/0369179), hereinafter “Hotta”, in view of Matsuda discloses all of the required limitations by independent claim 1.
Accordingly, the grounds of rejection are deemed proper.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747